DETAILED ACTION
Response to Amendment
The amendment and corresponding arguments filed on 2/05/2020 have been entered.  Claim 1 has been cancelled.  Claims 2, 5 and 17-20 have been amended.    Claims 2-22 are currently pending in this application, with claims 2, 19 and 20 being independent.

Response to Arguments
35 USC 103 Rejections
Applicant's arguments on pages 8-10, filed 2/5/2021 have been fully considered, but they are not persuasive.
Applicant argues on page 9 that Thacher does not teach the claim limitation of “circuitry configured to…before entering the second defined geographical area, download static map information about the second defined geographical area from a server that stores map information about the plurality of defined geographical areas on condition that the wireless communication apparatus is within the predetermined range of the second defined geographical area; and transmit the static map information about the second defined geographical area to the wireless communication apparatus”, as recited in claim 2, and the substantially similar or identical claim limitation included in the other independent claims.  Examiner respectfully disagrees.  
In making the argument, applicant states on page 9 that Thacher is directed to creating new maps for uncharted territories or augmenting uncompleted maps and that 
However, creating new maps for uncharted territories or augmenting uncompleted maps and obtaining new mapping information when entering an unmapped region would not preclude static map information from being downloaded before entering a geographical area, because, as stated in [0023], “as a work force moves into an area to be mapped, the entrance into the unmapped region can be detected, and as the work force member travels within the area, new mapping information can be obtained, stored, and used in the future by other work force entities entering into that area”.  
Also in making the argument, applicant states on page 10 that based on paragraphs [0038] and [0030] of Thacher, mapping information is already stored in the mobile device, so is not downloaded as the mobile device approaches a new area before being located in the new area, as recited in the independent claims.  
However, [0038] is not used to teach the amended claim limitation.  As indicated in the citation that is used, which is newly cited [0053], when a navigational system (within the mobile device – see [0030]) comes within a threshold distance from an active mapping zone, it can be assumed that the probability of entering into the active mapping zone is increased and as such, available enhanced mapping information can be downloaded into the navigational system/mobile device.  This enables the navigational system/mobile device to be ready to display mapping information if the navigational system/mobile device actually enters into the active mapping zone.  In other words, the mapping zone information is downloaded into the navigational system/mobile device 

Claim Objections
Claims 20 is objected to for minor informalities and require the following typographical or other appropriate correction:
In claim 20, line 2, “dividing divide an area” should be changed to “dividing ”.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 2-5, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Purvis, et al (US 2010/0063854), hereafter Purvis, in view of Thacher (US PG Publication 2007/0129082).
	Regarding claim 2, Purvis teaches a communication apparatus, comprising: 
	circuitry configured to:
		divide an area into a plurality of defined geographical areas
	([0031] - Fig. 3 includes location-based data system 300 divided into defined geographical areas 390a and 390b);
	receive map information regarding a first defined geographical area in which a wireless communication apparatus is positioned
	([0038] and Fig. 3 – Step 410 of flowchart 400 comprises wireless portable device 350a transmitting location information to server 340, the location information indicative of a location within defined geographical area 390a
	[0045] – A map showing the surrounding area might be displayed on the wireless portable device.  If the user desires to zoom out or view a different area of the park, such a request could be sent to server 340, which would respond with the requested data);

	([0044] and Fig. 3 - Once Ben reenters an area with wireless reception such as defined geographical areas 390b, wireless portable device might request an update from server 340 
	(server receives request regarding wireless portable device in area of wireless reception within communication range of defined geographical areas 390b, and defined geographical areas 390b is adjacent to defined geographical areas 390a)).
	Purvis does not teach
	before entering the second defined geographical area, download static map information about the second defined geographical area from a server that stores map information about the plurality of defined geographical areas on condition that the wireless communication apparatus is within the predetermined range of the second defined geographical area; and
	transmit the static map information about the second defined geographical area to the wireless communication apparatus.
	In the same field of endeavor, Thacher teaches the limitations not taught by Purvis, including
	before entering the second defined geographical area, download static map information about the second defined geographical area from a server that stores map information about the plurality of defined geographical areas on 
	([0030] - The mobile device 141 may be embedded within, or also operate as a navigational system
	[0040] - The hosting (control) system 130 is notified of the mobile device entering into the unmapped region by receiving a location report for the mobile device. New mapping information will be generated and provided to the hosting system 130
	[0041] - As new mapping information is created, this mapping information can immediately be downloaded to the mobile device that is generating the new mapping information
	[0053] – When a navigational system (mobile device – see [0030]) comes within a threshold distance from an active mapping zone, it can be assumed that the probability of entering into the active mapping zone is increased and as such, available enhanced mapping information can be downloaded into the navigational system/mobile device.  This enables the navigational system/mobile device to be ready to display mapping information if the navigational system/mobile device actually enters into the active mapping zone); and
	transmit the static map information about the second defined geographical area to the wireless communication apparatus
	([0053] – When a navigational system (mobile device – see [0030]) comes within a threshold distance from an active mapping zone, it can be assumed that the probability of entering into the active mapping zone is increased and as such, available enhanced mapping information can be downloaded into the navigational system/mobile device.  This enables the navigational system/mobile device to be ready to display mapping information if the navigational system/mobile device actually enters into the active mapping zone).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Purvis, which includes updating static and dynamic map data at particular frequencies, to include Thacher’s teaching of downloading map information based on whether a mobile device is geographically located within a particular zone, for the benefit of creating updated mapping information for new construction and uncharted areas and verifying, augmenting or updating mapping information for any area (see [0023]).	

	Regarding claim 3, Purvis, in view of Thacher, teaches the communication apparatus as claimed in claim 2.
	Purvis further teaches
	wherein the circuitry is configured to store dynamic information and transmit dynamic information associated with the second defined geographical area to the wireless communication apparatus
	([0044] – The wireless portable device requests and receives updates regarding the defined geographical area 390b, which include wait times and other data that gets updated frequently).
	Regarding claim 4, Purvis, in view of Thacher, teaches the communication apparatus as claimed in claim 3.
	Purvis further teaches
	wherein the circuitry is configured to update the dynamic information at a first frequency
	([0025] - Static data 271 might hold a number of preloaded items such as local map data
	[0026] - The dynamic data is updated more frequently than the static information).
	Regarding claim 5, Purvis, in view of Thacher, teaches the communication apparatus as claimed in claim 4.
	Purvis further teaches 
	wherein the circuitry is configured to update the static map information at a second frequency less than the first frequency
	([0025] - Static data 271 might hold a number of preloaded items such as local map data
	[0026] - The static data is updated less frequently than the dynamic information).
	Regarding claim 17, Purvis, in view of Thacher, teaches the communication apparatus as claimed in claim 3.

		wherein the circuitry is configured to:
	send dynamic information to the wireless communication apparatus at a first frequency
	([0025] - Static data 271 might hold a number of preloaded items such as local map data
	[0026] - The static data is updated less frequently than the dynamic information); and
			send static information at a second frequency, less than the first frequency
	([0025] - Static data 271 might hold a number of preloaded items such as local map data
	[0026] - The static data is updated less frequently than the dynamic information).

	Regarding claim 19, Purvis teaches 
	a non-transitory computer readable medium having stored thereon a program that when executed by a computer causes the computer to execute processing, the processing comprising
	([0021] – A wireless portable device includes a non-transitory computer readable medium having stored thereon program code that when executed by a computer causes the computer to execute processing, the processing):
		dividing an area into a plurality of defined geographical areas
([0031] - Fig. 3 includes location-based data system 300 divided into defined geographical areas 390a and 390b);
	receiving map information regarding a first defined geographical area in which a wireless communication apparatus is positioned
	([0038] and Fig. 3 – Step 410 of flowchart 400 comprises wireless portable device 350a transmitting location information to server 340, the location information indicative of a location within defined geographical area 390a
	[0045] – A map showing the surrounding area might be displayed on the wireless portable device.  If the user desires to zoom out or view a different area of the park, such a request could be sent to server 340, which would respond with the requested data);
	receiving information regarding a position of the wireless communication apparatus being within a predetermined range of a second defined geographical area adjacent the first defined geographical area
	([0044] and Fig. 3 - Once Ben reenters an area with wireless reception such as defined geographical areas 390b, wireless portable device might request an update from server 340 
	(server receives request regarding wireless portable device in area of wireless reception within communication range of defined geographical areas 390b, and defined geographical areas 390b is adjacent to defined geographical areas 390a)).
	Purvis does not teach

	transmitting the static map information about the second defined geographical area to the wireless communication apparatus.
	In the same field of endeavor, Thacher teaches the limitations not taught by Purvis, including
	before entering the second defined geographical area, downloading static map information about the second defined geographical area from an external information processing apparatus that stores map information about the plurality of defined geographical areas on condition that the wireless communication apparatus is within the predetermined range of the second defined geographical area
	([0030] - The mobile device 141 may be embedded within, or also operate as a navigational system
	[0040] - The hosting (control) system 130 is notified of the mobile device entering into the unmapped region by receiving a location report for the mobile device. New mapping information will be generated and provided to the hosting system 130
	[0041] - As new mapping information is created, this mapping information can immediately be downloaded to the mobile device that is generating the new mapping information
	[0053] – When a navigational system (mobile device – see [0030]) comes within a threshold distance from an active mapping zone, it can be assumed that the probability of entering into the active mapping zone is increased and as such, available enhanced mapping information can be downloaded into the navigational system/mobile device.  This enables the navigational system/mobile device to be ready to display mapping information if the navigational system/mobile device actually enters into the active mapping zone); and
	transmitting the static map information about the second defined geographical area to the wireless communication apparatus
	([0053] – When a navigational system (mobile device – see [0030]) comes within a threshold distance from an active mapping zone, it can be assumed that the probability of entering into the active mapping zone is increased and as such, available enhanced mapping information can be downloaded into the navigational system/mobile device.  This enables the navigational system/mobile device to be ready to display mapping information if the navigational system/mobile device actually enters into the active mapping zone).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Purvis, 
	
	Regarding claim 20, Purvis teaches a method comprising:
		dividing an area into a plurality of defined geographical areas
	([0031] - Fig. 3 includes location-based data system 300 divided into defined geographical areas 390a and 390b);
	receiving map information regarding a first defined geographical area in which a wireless communication apparatus is positioned
	([0038] and Fig. 3 – Step 410 of flowchart 400 comprises wireless portable device 350a transmitting location information to server 340, the location information indicative of a location within defined geographical area 390a
	[0045] – A map showing the surrounding area might be displayed on the wireless portable device.  If the user desires to zoom out or view a different area of the park, such a request could be sent to server 340, which would respond with the requested data);

	([0044] and Fig. 3 - Once Ben reenters an area with wireless reception such as defined geographical areas 390b, wireless portable device might request an update from server 340 
	(server receives request regarding wireless portable device in area of wireless reception within communication range of defined geographical areas 390b, and defined geographical areas 390b is adjacent to defined geographical areas 390a)).
	Purvis does not teach
	before entering the second defined geographical area, downloading static map information about the second defined geographical area from an external information processing apparatus that stores map information about the plurality of defined geographical areas on condition that the wireless communication apparatus is within the predetermined range of the second defined geographical area; and
	transmitting the static map information about the second defined geographical area to the wireless communication apparatus.
	In the same field of endeavor, Thacher teaches the limitations not taught by Purvis, including
	before entering the second defined geographical area, downloading static map information about the second defined geographical area from an external 
	([0030] - The mobile device 141 may be embedded within, or also operate as a navigational system
	[0040] - The hosting (control) system 130 is notified of the mobile device entering into the unmapped region by receiving a location report for the mobile device. New mapping information will be generated and provided to the hosting system 130
	[0041] - As new mapping information is created, this mapping information can immediately be downloaded to the mobile device that is generating the new mapping information
	[0053] – When a navigational system (mobile device – see [0030]) comes within a threshold distance from an active mapping zone, it can be assumed that the probability of entering into the active mapping zone is increased and as such, available enhanced mapping information can be downloaded into the navigational system/mobile device.  This enables the navigational system/mobile device to be ready to display mapping information if the navigational system/mobile device actually enters into the active mapping zone); and
	transmitting the static map information about the second defined geographical area to the wireless communication apparatus
([0053] – When a navigational system (mobile device – see [0030]) comes within a threshold distance from an active mapping zone, it can be assumed that the probability of entering into the active mapping zone is increased and as such, available enhanced mapping information can be downloaded into the navigational system/mobile device.  This enables the navigational system/mobile device to be ready to display mapping information if the navigational system/mobile device actually enters into the active mapping zone).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Purvis, which includes updating static and dynamic map data at particular frequencies, to include Thacher’s teaching of downloading map information based on whether a mobile device is geographically located within a particular zone, for the benefit of creating updated mapping information for new construction and uncharted areas and verifying, augmenting or updating mapping information for any area (see [0023]).

Claims 6-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Purvis, in view of Thacher, and further in view of Nagda, et al (US Patent No. 6,862,524), hereafter Nagda.
	
	Regarding claim 6, Purvis, in view of Thacher, teaches the communication apparatus as claimed in claim 3.

	wherein the circuitry is configured to:
		calculate average values of items of dynamic information; and
		store the average values.
	In the same field of endeavor, Nagda teaches the limitations not taught by Purvis, in view of Thacher, including
		
	wherein the circuitry is configured to:
		calculate average values of items of dynamic information
	(Col. 8, lines 26 and 27 - Processing unit 30 computes an average time elapsed since the last update); and
		store the average values
	(Col. 8, lines 26 and 27 - Processing unit 30 records average time elapsed since the last update).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Purvis, in view of Thacher, which includes updating static and dynamic map data at particular frequencies, to include Nagda’s teaching of computing average values of changing map data, to be used for determining an updating frequency, for the benefit of determining the updating frequency based on a criteria, such as high risk area or other (see [Col. 13, lines 29-38]).	
	
	Regarding claim 7, Purvis, in view of Thacher, and further in view of Nagda, teaches the communication apparatus as claimed in claim 6.

	wherein the circuitry is configured to set a period over which average values are to be averaged
	(Col. 8, lines 26 and 27 – The average time elapsed since the last update is set based on a time and previous time).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Purvis, in view of Thacher, and further in view of Nagda, which includes updating static and dynamic map data at particular frequencies, to include Nagda’s teaching of computing average values of changing map data, to be used for determining an updating frequency, for the benefit of determining the updating frequency based on a criteria, such as high risk area or other (see [Col. 13, lines 29-38]).
	Regarding claim 8, Purvis, in view of Thacher, and further in view of Nagda, teaches the communication apparatus as claimed in claim 7.
	Nagda further teaches 
	wherein the circuitry sets the period over time as a product of a predetermined value and an updating frequency at which second information is received from the wireless communication apparatus
	(Col. 8, lines 26 and 27 – The average time elapsed since the last update is based on a time and previous time since receiving updated (dynamic) information).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Purvis, in view of Thacher, 
	Regarding claim 9, Purvis, in view of Thacher, and further in view of Nagda, teaches the communication apparatus as claimed in claim 8.
	Nagda further teaches 
	wherein the circuitry is configured to increase the period as a number of wireless communication apparatuses in communication increases
	(Col. 8, lines 27-29 – The average time elapsed since the last update is set based on averages of total time elapsed for each of the mobile units traveling in the particular road segment
	(As number of mobile units increases, the total time elapsed for each of the mobile units (time between receiving updated information) increases).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Purvis, in view of Thacher, and further in view of Nagda, which includes updating static and dynamic map data at particular frequencies, to include Nagda’s teaching of computing average values of changing map data, to be used for determining an updating frequency, for the benefit of determining the updating frequency based on a criteria, such as high risk area or other (see [Col. 13, lines 29-38]).

	Purvis, in view of Thacher, does not teach
	wherein, in a case that a speed of the wireless communication apparatus is higher than a threshold, the circuitry is configured to transmit static map information associated with the second defined geographical area to the wireless communication apparatus at an increased frequency
	In the same field of endeavor, Nagda teaches the limitations not taught by Purvis, in view of Thacher, including
	wherein, in a case that a speed of the wireless communication apparatus is higher than a threshold, the circuitry is configured to transmit static information associated with the second defined geographical area to the wireless communication apparatus at an increased frequency
	(Col. 11, lines 24-29 - Upon receiving option 68, processing unit 30 may request a geographic specification, such as a route or a radius.  Upon receiving a response, processing unit 30 retrieves the speed limit information from memory 34, superimposes the information on a map of the specified geographic area
	Col. 16, lines 28-31 - Mobile device 202 may also be configured to change its update rate intelligently based on a variety of criteria, such as for a direction change or a rate of acceleration or deceleration or based on velocity
	(The increased speed causes the map data, which includes static information, to appear more frequently on the received map)).
.

Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Purvis, in view of Thacher, and further in view of Nagda, and further in view of Wirola, et al (US PG Publication 2019/0200318), hereafter Wirola.
	Regarding claim 10, Purvis, in view of Thacher, and further in view of Nagda, teaches the communication apparatus as claimed in claim 8.
	 Purvis, in view of Thacher, and further in view of Nagda, does not teach
	wherein the circuitry is configured to:
	on condition that a sufficient number of samples have been obtained to calculate the average values, instruct the wireless communication apparatus to decrease a sending frequency of the dynamic information.
	In the same field of endeavor, Wirola teaches the limitations not taught by Purvis, in view of Thacher, and further in view of Nagda, including
	wherein the circuitry is configured to:

	([0096] – Only 8% of the received measurement results had to be used for the update
	[0097] – The positioning improved with an updated database, and that low threshold values greater zero are suited to decrease the required number of updates significantly
		[0100] - A weighted average, for determining the position of 
	the mobile terminal).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Purvis, in view of Thacher, and further in view of Nagda, which includes updating static and dynamic map data at particular frequencies, to include Wirola’s teaching of decreasing an updating frequency of positioning values that are averaged for the benefit of improving positioning and decreasing required number of updates significantly without causing a degradation of the quality of positioning (see [0097]).
	Regarding claim 11, Purvis, in view of Thacher, and further in view of Nagda, teaches the communication apparatus as claimed in claim 8.
	 Purvis, in view of Thacher, and further in view of Nagda, does not teach

	In the same field of endeavor, Wirola teaches the limitations not taught by Purvis, in view of Thacher, and further in view of Nagda, including
	wherein the circuitry is configured to determine whether a number of samples is equal to or greater than a sampling threshold
	([0096] – Only 8% of the received measurement results had to be used for the update
	[0097] – The positioning improved with an updated database, and that low threshold values greater zero are suited to decrease the required number of updates significantly).
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Purvis, in view of Thacher, and further in view of Nagda, which includes updating static and dynamic map data at particular frequencies, to include Wirola’s teaching of decreasing an updating frequency of positioning values that are averaged for the benefit of improving positioning and decreasing required number of updates significantly without causing a degradation of the quality of positioning (see [0097]).
	Regarding claim 12, Purvis, in view of Thacher, and further in view of Nagda, and further in view of Wirola, teaches the communication apparatus as claimed in claim 11.
	Wirola further teaches
	wherein the circuitry is configured, on condition that the number of samples is equal to or greater than the sampling threshold
([0096] - For fixed threshold value from 0 dBm, 100% of the received measurement results were used for an update (update increase over threshold amount at 0 dBm)), 
	to determine whether any wireless communication apparatus has a distance from a base station equal to or greater than a location threshold
	([0119] - Based on the distance between the known position of the node and the location represented by the new grid point on the one hand and on the radio channel model on the other hand, the expected Rx level value and its variance at the location represented by the new grid point can be determined.  
	[0122] - In contrast, if the received Rx level value is not close to the expected Rx level value, that is, if it does not lie within a range defined by the 
expected Rx level value and its variance (action 235), the received Rx level 
value and other data provided for the same position may finally be discarded, 
at least for the purpose of updating the database).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Purvis, in view of Thacher, and further in view of Nagda, and further in view of Wirola, which includes updating static and dynamic map data at particular frequencies, to include Wirola’s teaching of decreasing an updating frequency of positioning values that are averaged for the benefit of improving positioning and decreasing required number of updates significantly without causing a degradation of the quality of positioning (see [0097]).
	Regarding claim 13, Purvis, in view of Thacher, and further in view of Nagda, and further in view of Wirola, teaches the communication apparatus as claimed in claim 12.

	wherein the circuitry is configured, on condition that no wireless communication apparatus has a distance from the base station equal to or greater than the location threshold, maintain a sending frequency of the dynamic information
	([0047] - Evaluating the distance between new data and stored data for deciding on whether or not to update stored data may have the effect that significant changes in the data may result in an update
	[0119] - Based on the distance between the known position of the node and the location represented by the new grid point on the one hand and on the radio channel model on the other hand, the expected Rx level value and its variance at the location represented by the new grid point can be determined.  
	[0121] - If the received Rx level value is close to the expected Rx level value, that is, if it lies within a range defined by the expected Rx level value and 
its variance (mobile device lies within distance and so none lies greater than distance), the received Rx level value and any other data provided for the same position and node may be stored with a mapping to the determined grid point (maintain the update)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Purvis, in view of Thacher, and further in view of Nagda, and further in view of Wirola, which includes updating static and dynamic map data at particular frequencies, to include Wirola’s teaching of decreasing an updating frequency of positioning values that are averaged for the 
	Regarding claim 14, Purvis, in view of Thacher, and further in view of Nagda, and further in view of Wirola, teaches the communication apparatus as claimed in claim 12.
	Wirola further teaches
	wherein the circuitry is configured, on condition that a wireless communication apparatus has a distance from the base station equal to or greater than the location threshold, instruct the wireless communication apparatus to decrease a sending frequency of the dynamic information
	([0047] - Evaluating the distance between new data and stored data for deciding on whether or not to update stored data may have the effect that significant changes in the data may result in an update
	[0119] - Based on the distance between the known position of the node and the location represented by the new grid point on the one hand and on the radio channel model on the other hand, the expected Rx level value and its variance at the location represented by the new grid point can be determined.  
	[0122] - In contrast, if the received Rx level value is not close to the expected Rx level value, that is, if it does not lie within a range defined by the 
expected Rx level value and its variance (mobile device lies greater than distance), the received Rx level value and other data provided for the same position may finally be discarded, at least for the purpose of updating the database (updated less)).

	Regarding claim 15, Purvis, in view of Thacher, and further in view of Nagda, teaches the communication apparatus as claimed in claim 8.
	 Purvis, in view of Thacher, and further in view of Nagda, does not teach
	wherein the circuitry is configured to: on condition that an insufficient number of samples have been obtained to calculate the average values, instruct the wireless communication apparatus to increase a sending frequency of the dynamic information.
	In the same field of endeavor, Wirola teaches the limitations not taught by Purvis, in view of Thacher, and further in view of Nagda, including
	wherein the circuitry is configured to: on condition that an insufficient number of samples have been obtained to calculate the average values, instruct the wireless communication apparatus to increase a sending frequency of the dynamic information
	([0096] and Fig. 7 – An increased number of updates are made from 25 dBm to 5 dBm
	[0100] - A weighted average, for determining the position of the mobile terminal).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Purvis, in view of Thacher, and further in view of Nagda, which includes updating static and dynamic map data at particular frequencies, to include Wirola’s teaching of decreasing an updating frequency of positioning values that are averaged for the benefit of improving positioning and decreasing required number of updates significantly without causing a degradation of the quality of positioning (see [0097]).
	Regarding claim 16, Purvis, in view of Thacher, and further in view of Nagda, and further in view of Wirola, teaches the communication apparatus as claimed in claim 15.
	Wirola further teaches
	wherein the circuitry is configured to determine, on condition that a number of samples is less than a sampling threshold, that an insufficient number of samples has been obtained
	([0096] and Fig. 7 – An increased number of updates are made from 25 dBm to 5 dBm
	[0100] - A weighted average, for determining the position of the mobile terminal).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Purvis, in view of Thacher, and further in view of Nagda, which includes updating static and dynamic map data at particular frequencies, to include Wirola’s teaching of decreasing an updating frequency of positioning values that are averaged for the benefit of improving .


			
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kreft (US PG Publication 2009/0327071) teaches providing an improved travel mapping or business mapping program, where map layers containing information and needing more frequent updating, including time-dependent or seasonal information, are updated independently of other more stable and less frequently updated map layers.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 10 am and 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.

 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/FRANK E DONADO/Examiner, Art Unit 2641










/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641